             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


LORI H.,

                       Plaintiff,
           v.                                   Civil Action No.
                                                3:18-CV-0472 (DEP)

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

LACHMAN, GORTON LAW FIRM                  PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089

FOR DEFENDANT

HON. GRANT C. JAQUITH                     KATHRYN S. POLLACK, ESQ.
United States Attorney for the            Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Acting Commissioner, pursuant to 42 U.S.C. ' 405(g), are cross-motions

for judgment on the pleadings. 1 Oral argument was conducted in

connection with those motions on April 5, 2019, during a telephone

conference held on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I

found that the Acting Commissioner=s determination did not result from the

application of proper legal principles and is not supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

      ORDERED, as follows:

      1)     Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)     The matter is hereby REMANDED to the Acting

Commissioner, with a directive that the Acting Commissioner retain a


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
psychiatric medical expert to examine plaintiff’s medical records to

determine whether she suffers from a somatic symptom disorder that

substantially limits her ability to perform work related functions.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Acting Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      April 12, 2019
            Syracuse, NY




                                       3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
LORI H.,

                       Plaintiff,
vs.                                          18-CV-472

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                       Defendant.
------------------------------------------------------x

                  DECISION - April 5, 2019
      James Hanley Federal Building, Syracuse, New York

                 HONORABLE DAVID E. PEEBLES

          United States Magistrate-Judge, Presiding


            A P P E A R A N C E S (by telephone)

For Plaintiff:     LACHMAN & GORTON
                   Attorneys at Law
                   1500 E. Main Street
                   Endicott, New York 13761
                     BY: PETER A. GORTON, ESQ.
For Defendant:     SOCIAL SECURITY ADMINISTRATION
                   Office of Regional General Counsel
                   26 Federal Plaza
                   New York, New York 10278
                     BY: KATHRYN S. POLLACK, ESQ.




                 Eileen McDonough, RPR, CRR
            Official United States Court Reporter
                        P.O. Box 7367
                   Syracuse, New York 13261
                        (315)234-8546
                  Decision - 4/5/2019 - 18-cv-472                    2


1              THE COURT:    Okay.   I will have to let that be the
2    last word.

3              Plaintiff in this action has commenced suit under

4    42, United States Code, Section 405(g), challenging a
5    determination by the Acting Commissioner finding that she was

6    not disabled at the relevant times and, therefore, ineligible

7    for the disability insurance benefits sought.
8              The background is as follows.     Plaintiff was born

9    in April of 1968.    She is just short of 51 years of age now;
10   was 44 years old at the time of the alleged onset of her

11   disability.    She is 5-foot 5-inches in height.   Her weight

12   has fluctuated, due to her thyroid condition, between 130 and
13   175 pounds.    She's right-handed.

14             Plaintiff has an Associate's Degree which she

15   secured in 2005, and has taken additional college courses.
16   She was not a member of the military.    Plaintiff has a

17   driver's license but claims that she does not drive because
18   she does not feel safe in doing so.     Plaintiff lives in a

19   house in Endicott with her husband and two children, who at

20   the time of the hearing were 24 years old and 18 years old,
21   respectively, a son and daughter.

22             In terms of work, the record is somewhat vague.

23   She has worked from January 2010 to date in Broome County as
24   an activity leader one day per week; she was a dental

25   assistant in 2002, a pharmacy tech and trainer from 1999 to
                  Decision - 4/5/2019 - 18-cv-472                    3


1    2010, three days a week, roughly five hours per day, and a
2    cashier from November 2011 to January 2012 on a seasonal

3    situation part time.

4               Medically plaintiff has complained of many
5    different types of symptoms, including brain fog, fatigue,

6    dizziness, hypothyroidism, Lyme disease, depression, anxiety.

7    She suffers from degenerative disc disease of the cervical
8    spine, as reflected in a February 10, 2014 Magnetic Resonance

9    Imaging testing.    That's at 11F.   She has seen, as counsel
10   notes, many care providers; Dr. Tali Reeis-Martin, who

11   apparently is the primary care provider; Dr. Ronald Stram for

12   her Lyme disease; Dr. Timothy Howland for thyroid issues;
13   Dr. Joseph Loverro for fibromyalgia and pain; Nurse

14   Practitioner Nancy Evans and Dr. Ramanjan for thyroid;

15   Dr. Asha Gupta for allergies and immunology issues; Dale
16   Fluegal, a chiropractor, among others.

17              In terms of activities of daily living, plaintiff
18   indicates that her husband and children do most of her

19   chores.   She is not social.   She has not attended any of her

20   daughter's cheerleading events, did not attend her son's
21   college graduation.    She did tell Dr. Long, however, at

22   page 385 and 391, that she does cleaning, laundry and

23   shopping, she does watch television, explores the internet
24   and reads.

25              Procedurally plaintiff applied for Title II
               Decision - 4/5/2019 - 18-cv-472                    4


1    benefits on October 15, 2014, claiming disability based on
2    chronic fatigue, fibromyalgia, thyroid issues and immune

3    system disorder, and an onset date of July 1, 2012.   Also

4    included in the claims was Lyme disease and Epstein-Barr.
5    That's at 75 and 231.

6              A hearing was conducted by Administrative Law Judge

7    Elizabeth Koennecke on March 27, 2017.   ALJ Koennecke issued
8    an unfavorable decision on September 6, 2017.   That became a

9    final determination of the Agency on March 20, 2018 when the
10   Social Security Administration Appeals Council denied her

11   request for review.

12             In her decision ALJ Koennecke applied the familiar
13   five-step sequential test for determining disability.    After

14   determining that plaintiff was insured through March 31,

15   2016, she determined that plaintiff had not engaged in
16   substantial gainful actively between the alleged onset date

17   of July 1, 2012 and the date of last insured.
18             At step two she concluded that plaintiff suffers

19   from severe conditions/impairments that limit her ability to

20   perform basic work activity, including degenerative disc
21   disease of the cervical spine, atrial fibrillation and

22   hypothyroidism.

23             She concluded at step three, however, that the
24   conditions did not meet or medically equal any of the listed

25   presumptively disabling conditions set forth in the
               Decision - 4/5/2019 - 18-cv-472                    5


1    Commissioner's regulations, considering listing 1.04
2    specifically.

3              After examining the medical evidence, ALJ Koennecke

4    concluded that plaintiff retains the residual functional
5    capacity to lift 20 pounds continuously, 50 pounds frequently

6    and 100 pounds occasionally; carry 20 pounds continuously and

7    50 pounds frequently; sit eight hours at a time and in a
8    workday; stand eight hours at a time and in a workday; and

9    walk eight hours at a time and in a workday.   There were
10   other limitations also set forth, both exertional and

11   non-exertional, in addition.

12             In applying that residual functional capacity, ALJ
13   Koennecke concluded at step four plaintiff is unable to

14   perform any of her past relevant work.

15             At step five, after noting that if the
16   Medical-Vocational guidelines, or Grids, were applied, based

17   on the ability to perform a full range of medium work, a
18   finding of no disability would be directed by Rule 203.28.

19   ALJ Koennecke concluded based on testimony of a vocational

20   expert that plaintiff, despite her limitations and the
21   non-exertional limitations limiting the job base on which the

22   Grids are predicated, could still perform as a photocopy

23   machine operator, a marker and a kitchen helper.
24             As you know, my task is limited to determining

25   whether correct legal principles were applied and the
                Decision - 4/5/2019 - 18-cv-472                    6


1    termination is supported by substantial evidence, defined as
2    such evidence as reasonable minds would accept to support a

3    conclusion.   It is an extremely deferential standard.

4               I note that we're dealing with a closed period of
5    July 1, 2012 to March 31, 2016.   At step two the regulations

6    provide that an impairment or combination of impairments is

7    not severe if it does not significantly limit the claimant's
8    physical or mental abilities to do basic work activities.

9    That's 20 CFR Section 404.1521(a).   That section goes on to
10   describe what is meant by basic work activities, including

11   the abilities and aptitudes necessary to do most jobs.

12              Clearly the second step requirement is de minimis
13   and intended to screen out only the weakest of cases.    If a

14   condition or impairment is improperly omitted at step two,

15   the error could be harmless if the Commissioner continues
16   through the sequential analysis provided that limitations

17   associated with that condition are included in the RFC.   A
18   decision is vulnerable to challenge, however, when the ALJ

19   omits an impairment at step two and also fails to consider

20   the effects of that impairment in the succeeding steps
21   leading to the decision without substantial evidence to

22   support.

23              In this case, and this is an interesting one, I
24   have to say, one has to consider the nature of somatic

25   symptom disorders.   Somatization was defined by Magistrate
                  Decision - 4/5/2019 - 18-cv-472                 7


1    Judge J. Francis as, "The conversion of mental experiences or
2    states into bodily symptoms," citing Dorland's Dictionary.

3    That's in Anderson versus Commissioner of Social Security,

4    2002 WL 31045861.    He goes on to state, and that's in
5    footnote 3, goes on to state, "A patient with this disorder

6    may simply complain of being sickly or may have specific

7    symptoms, such as double vision, fainting, abdominal pain,
8    bowel problems, painful menstruation, or sexual indifference.

9    These complaints are often presented in a dramatic and
10   exaggerated manner, but the patient is vague about the exact

11   nature of the symptoms."

12             The nature of somatic or somatoform disorder is
13   also observed and noted in Fagner versus Berryhill, 2017 WL

14   2334889 from the Western District of New York, where it was

15   noted that somatization is, "The expression of mental
16   phenomena as physical (somatic) symptoms."     Citing the Merck

17   Manual.
18             The Commissioner's regulations also recognize the

19   existence of somatic symptoms, including at 12.07A, noting

20   that, "These disorders are characterized by physical symptoms
21   or deficits that are not intentionally produced or feigned,

22   and that, following clinical investigation, cannot be fully

23   explained by a general medical condition, or other mental
24   disorder."

25             This plaintiff seems to present a classic case of
                 Decision - 4/5/2019 - 18-cv-472                  8


1    somatization, and that was specifically noted by the medical
2    examiner, Dr. Chandrasekhar, who noted at page 941 most of

3    the physical manifestations appear to be from somatization.

4    I also note that Dr. Winkler at page 905 indicated a need to
5    rule out physical issues.   Dr. Long also noted that physical

6    symptoms seem to be exacerbated by stress.    That's at

7    page 391.    And Dr. Reeis-Martin noted that plaintiff's
8    depression could be related to what is going on; in other

9    words, it could be related to her mental condition.    At 399,
10   401 and 403, and there are other entries as well.

11               The ALJ Koennecke rejected the somatic symptom

12   disorder at step two based on a lack of objective evidence.
13   That's clearly not supported and it does not provide

14   substantial evidence.   The Court noted in Easter versus

15   Bowen, 867 F.2d 1128, from the Eighth Circuit 1989, that it
16   is inappropriate to reject the existence of somatoform

17   disorder and its disabling effects based upon the lack of
18   objective evidence alone.   Plaintiff clearly did not allege

19   the existence of a mental condition in applying for benefits,

20   but that is consistent with, as counsel argues, the very
21   nature of a somatic disorder.   She believes her symptoms are

22   caused by physical issues, but she presents a classic case

23   because she has consulted with so many physicians and many
24   physicians have been unable to pinpoint the source of her

25   issues.
               Decision - 4/5/2019 - 18-cv-472                      9


1              The error at step two in this case is not harmless
2    because there are no limitations set forth in the RFC that

3    relate to and address the somatic symptom disorder.    It also

4    affects the hypothetical at step five and, therefore,
5    undermines the Commissioner's determination.

6              In my view this is a case of where I agree with

7    plaintiff's counsel that there should be a psychiatric
8    medical expert retained to review the records of plaintiff's

9    treatment to determine whether there is, in fact, proof or
10   evidence of a somatic disorder.   The ALJ clearly has a duty

11   even in counseled cases to fill gaps.   Dr. Winkler and

12   Dr. Chandrasekhar both appear to suggest a need for further
13   evaluation to determine the extent of somatization.    There

14   are references also to plaintiff, by the way, seeing a

15   psychologist at 660 and 661.
16             You know, listing 12.07, I agree with counsel, it

17   could be argued that it's harmless error not to consider
18   12.07 since the ALJ found that the B criteria were not met,

19   but clearly that did not take into account the somatization

20   and the somatic symptom disorder, and so I am not
21   definitively able to say that that's harmless error.    I don't

22   find definitive proof of disability.

23             And so I'm going to grant judgment on the pleadings
24   to plaintiff and remand the matter with the directive that

25   the Agency retain a psychiatric medical examiner to review
                 Decision - 4/5/2019 - 18-cv-472                   10


1    plaintiff's records and determine disability, and
2    specifically to consider the possibility of a somatic symptom

3    disorder.

4                It's been an interesting case.    I appreciate both
5    of your arguments, and I hope you have a good weekend.

6                    *              *                 *

7
8

9
10

11

12
13

14

15
16

17
18

19

20
21

22

23
24

25
                  C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                           ________________________________

                           EILEEN MCDONOUGH, RPR, CRR
                           Federal Official Court Reporter
